DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 3, 4, 8, 10, 11, 16, 17, 23, 24, 26, 27, 30, 32, 36, 39, 40, 43, 45-47, and 49 are pending in the application.
Priority
	Claims 2, 5-7, 9, 12-15, 18-22, 25, 28, 29, 31, 33-35, 37, 38, 41, 42, 44, 48 and 50-53 are cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2020 and 02/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula (I), which are inhibitors of WEE1 (G2 checkpoint kinase), pharmaceutical compositions comprising said compounds, methods of treatment of cancer, methods of inhibiting replication of a malignant growth or tumor and methods for inhibiting the activity of WEE1, comprising treatment of a subject having cancer by administering an effective amount of the compound, contacting the growth or tumor with an effective amount of the compound, or providing WEE1 with an inhibitory amount of the compound, respectively, are novel and unobvious over the prior art of record.  Close prior art can be found in US 8,329,711 (cited by Applicants), which discloses WEE1 kinase inhibitors based around a completely analogous 2,3-dihydro-lH-pyrazolo[3,4-D]pyrimidone scaffold, pharmaceutical compositions of said compounds and their use in the treatment of a WEE1 kinase-associated cancer (including breast cancer) (abstract, claims in particular claims 1 and 11-13 ).  The difference between this prior art and the instant claims is that compounds disclosed in US 8,329,711 and defined by its generic disclosure [Claim 1, Formula (I)] are substituted at R2 by pyridine which is in tum substituted by a pyrid-2-one heterocycle. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 4, 8, 10, 11, 16, 17, 23, 24, 26, 27, 30, 32, 36, 39, 40, 43, 45-47, and 49, renumbered 1-22 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625